      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 1 of 18



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
MATTHEW D. BOLAND             :         3:18CV01958(MPS)
                              :
v.                            :
                              :
WILKINS, et al.               :         May 25, 2021
                              :
------------------------------x

ORDER ON PLAINTIFF’S PETITION FOR WRIT OF HABEAS CORPUS AND MOTION
               REQUESTING APPROVAL TO INCUR EXPENSES

     This matter has been referred to the undersigned for rulings

on two motions: (1) a motion styled as a “Petition for Writ of

Habeas Corpus” [Doc. #81] (“the Petition”) and (2) a “Motion

Requesting Approval to Incur Expenses from Court Fund Related to

Security/Transportation of Plaintiff to His Expert’s Office to

Conduct Independent Medical Examination” [Doc. #82] filed by

plaintiff Matthew Boland (“plaintiff” or “Boland”). See Doc. #84.

For the reasons set forth herein, plaintiff’s Petition [Doc. #81]

is DENIED and the Motion Requesting Approval to Incur Expenses

[Doc. #82] is TERMINATED, as moot.

I.   Background

     Plaintiff, who is currently incarcerated at Corrigan-

Radgowski Correctional Center in the Radgowski Building

(“Radgowski”), brings this action in relation to an incident that

occurred on March 6, 2016, at Cheshire Correctional Institution.

See Initial Review Order, Doc. #16 at 1-2. Plaintiff alleges that


                                    1
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 2 of 18



a fellow inmate threatened him, and attempted to hit him; in

response, plaintiff “grabbed him in defense to stop the attack.”

Id. at 3. Correction officers “responded to the cell and ordered

the plaintiff to stop fighting and get on the ground.” Id. at 3.

Plaintiff asserts that when he complied with the order, “Officer

Orengo placed his knee into his back and pushed his face onto the

floor[,]” and Officer Duquette placed plaintiff in handcuffs. Id.

Plaintiff contends that this use of force “damaged a vertebra in

the plaintiff’s back.” Id. While plaintiff was being escorted out

of the unit he kicked a food cart, leading Lieutenant Wilkins to

discharge chemical agent into plaintiff’s face. See id. Plaintiff

contends that Officers Orengo and Duquette then lifted him “off

the ground and slammed him into the wall, causing” injuries. Id.

(citation and quotation marks omitted).

     Plaintiff initially appeared as a self-represented party. See

Doc. #1. On April 15, 2019, Judge Shea entered an initial review

order pursuant to 28 U.S.C. §1915A, allowing plaintiff’s Eighth

Amendment excessive force claim, as well as his state law assault

and battery claims, to proceed against defendants Orengo,

Duquette, and Wilkins (collectively, “the defendants”) in their

individual capacities. See generally Doc. #16. On July 21, 2020,

Judge Shea granted defendants’ motion for summary judgment in

part. See Doc. #55. After the summary judgment ruling, the claims

remaining are plaintiff’s Eighth Amendment excessive force claims


                                    2
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 3 of 18



against Orengo for holding plaintiff down on the floor and against

Duquette for failure to intervene, and his state law assault and

battery claim against Orengo. See id. at 12.

     On July 27, 2020, Judge Shea directed the Clerk of Court to

appoint pro bono counsel to represent plaintiff. See Doc. #56. On

August 27, 2021, Attorney Edward Mark Schenkel (“Attorney

Schenkel” or “counsel”) appeared on behalf of plaintiff. See Doc.

#63. On October 7, 2020, Attorney Schenkel filed a motion

requesting approval to incur expenses to retain a medical expert

to examine plaintiff, particularly in relation to his alleged jaw

injury. See Doc. #74. Judge Shea granted that motion, writing that

the Court will “reimburse the expense of such expert up to a

maximum of $1,500.” Doc. #75.

     On March 22, 2021, plaintiff filed the Petition, requesting

that the Court order the State of Connecticut (“the State”) to

produce plaintiff, an inmate in state custody, “for the limited

purpose of transporting Plaintiff from [the DOC facility] where he

is currently confined, to and from the office of Plaintiff’s

medical expert, ... for the sole purpose of conducting an [IME],

with appropriate security detail.” Doc. #81 at 1. He also filed a

motion to “incur expenses from the Court’s fund in an amount equal

to the fee incurred for the transportation of Plaintiff to and

from his medical expert’s office[.]” Doc. #82 at 1.




                                    3
         Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 4 of 18



        On March 29, 2021, the Court entered an Order taking the

Petition under advisement. See Doc. #85. That Order stated, inter

alia:

        The Court greatly appreciates the efforts made by
        appointed counsel to secure a potential expert in this
        matter, and understands the contention that an examination
        is necessary. However, plaintiff cites no statute or rule
        that provides authority for the Court to order the State
        of Connecticut to produce plaintiff at a private medical
        office for an IME. Nor has he cited any authority for an
        order of this Court directing the State to release
        plaintiff on a temporary basis for that purpose.

Id. The Court further noted that “Rule 35 does not authorize a

party to file a motion for his own physical examination.” Id.

(citation and quotation marks omitted). The Court directed

plaintiff to “file a supplemental memorandum in support of the

[Petition] providing any authority plaintiff contends would

support the relief sought.” Id. Plaintiff filed the supplemental

memorandum on April 22, 2021, see Doc. #94, and defendants filed

their Objection to the Petition on May 1, 2021. See Doc. #97.

II.     Discussion

        Plaintiff seeks an order from this Court directing the State

to transport plaintiff from Radgowski to the office of Dr. Cuicci,

plaintiff’s putative medical expert, in Milford, Connecticut. See

Doc. #81 at 1. Plaintiff asserts that he needs to visit Dr. Cuicci

“for the purpose of conducting an independent medical examination

(“IME”).” Doc. #82 at 1. As the Court noted in its order taking

the instant motions under advisement, however, an IME, at least as


                                       4
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 5 of 18



it is contemplated by Rule 35, is, by definition, an examination

of another party, rather than an examination of the requesting

party. See, e.g., Berg v. Prison Health Servs., 376 F. App’x 723,

724 (9th Cir. 2010) (“Rule 35 does not allow for a physical

examination of oneself[.]”); Smith v. Carroll, 602 F. Supp. 2d

521, 526 (D. Del. 2009). Plaintiff here does not ask that the

Court order a party to undergo an IME. Rather, plaintiff asks the

Court to order the State Department of Correction to transport him

outside of the prison and judicial system so that he may

voluntarily undergo a medical examination. The Court therefore

does not use the term “IME” to refer to the requested examination.

     Plaintiff asserts that the examination by Dr. Cuicci “is

absolutely critical for Plaintiff to prove his damages arising out

of the excessive force claims against Defendants.” Doc. #81 at 1.

Dr. Cuicci is a maxillofacial surgeon, whose “expertise is

necessary due to the nature of the injuries Plaintiff allegedly

sustained[]” to his face and jaw. Doc. #94 at 3.

     Defendants object to plaintiff’s motion, and have attempted

to offer alternatives. Specifically, counsel for defendants

indicated that DOC would permit Dr. Cuicci to conduct the

examination at Radgowski, but plaintiff’s counsel stated that

would be impossible because Dr. Cuicci “needs his

office/equipment.” Doc. #97 at 1. Defense counsel then indicated

that the State could transport plaintiff to UConn Health Center,


                                    5
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 6 of 18



which routinely handles inmate patients, and has a secure unit

able to accommodate such patients, for the examination. See id. at

1-2. Defense counsel further offered to assist in an effort to

obtain temporary privileges for Dr. Cuicci so that he could

perform the examination at UConn Health Center. See id. at 2.

Plaintiff’s counsel again indicated this was not an option, as Dr.

Cuicci could not commit the time that travel to the facility would

require. See id.

     Defendants contend that the Court “does not have authority,

under the circumstances of this action, to order a state

correctional department to transport an inmate to a private

medical provider[’]s office so that he may function as an expert

for the plaintiff in civil litigation.” Id. at 3. Defendants

further argue that plaintiff has failed to establish that it is

necessary to conduct the examination at Dr. Cuicci’s office,

rather than at Radgowski or UConn Health Center: “The purpose of

examination in Milford is exclusively for the convenience of the

expert[.]” Id.

     Construing plaintiff’s motions and memoranda generously, the

Court considers three possible theories under which the requested

Order is sought: (1) Rule 35; (2) 28 U.S.C. §2241; (3) the All

Writs Act.




                                    6
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 7 of 18



     A.   Rule 35

     As noted, the Court has no authority to order a medical

examination of plaintiff, at plaintiff’s own request, under the

Federal Rules. Rule 35 allows the Court to “order a party whose

mental or physical condition ... is in controversy to submit to a

physical or mental examination by a suitably licensed or certified

examiner.” Fed. R. Civ. P. 35(a)(1). “Rule 35 generally governs

requests made by one party to require another party to submit to a

medical examination.” Funderburke v. Canfield, No.

13CV06128(FPG)(MWP), 2014 WL 6390577, at *1 (W.D.N.Y. Nov. 7,

2014). Rule 35 “does not authorize a party to file a motion for

his own examination.” Brown v. Dirga, No. 3:15CV01086(JCH)(SALM),

2016 WL 2743486, at *1 (D. Conn. May 11, 2016) (quoting Jenkins v.

Doe, No. 3:09CV01194(SRU)(WIG), 2011 WL 121682, at *1 (D. Conn.

Jan. 13, 2011)); see also Baltas v. Maiga, No. 3:20CV01177(MPS),

2021 WL 1299505, at *1 (D. Conn. Apr. 7, 2021)(“A plaintiff cannot

use Rule 35 to obtain medical care for himself.”). Here, plaintiff

seeks an order requiring the State to produce him for an

examination at his medical expert’s office, in order for him to

obtain evidence to support his civil claims against defendants.

Rule 35 does not permit the Court to order a medical examination

in such circumstances. See Baltas, 2021 WL 1299505, at *1 (A

plaintiff “cannot use Rule 35 to get a free examination

of himself for use as evidence in his case[.]”). “Courts faced


                                    7
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 8 of 18



with this issue have consistently concluded that Rule 35 may not

be used by a section 1983 inmate plaintiff to ... obtain expert

witness testimony to advocate on the plaintiff’s behalf.” Cottle

v. Nevada Dep’t of Corr., No. 3:12CV00645(MMD)(WGC), 2013 WL

5773845, at *2 (D. Nev. Oct. 24, 2013) (collecting cases).

     B.     28 U.S.C. §2241

     In his original motion, plaintiff relied on 28 U.S.C. §2241,

arguing that a petition for habeas corpus under this provision is

“appropriate for a prisoner seeking medical treatment, such as an

independent medical examination.” Doc. #81 at 3. Plaintiff’s

reliance on this statute is substantively misplaced:

     The case plaintiff cites for that position ... is
     inapposite, and indeed does not involve an IME at all.
     Rather, it simply observes that “[p]etitions challenging
     the medical treatment afforded during confinement are
     properly brought as Section 2241 habeas petitions.”
     Malarney v. United States, 11CV00854(RRM) (E.D.N.Y. June
     18, 2013). Plaintiff here does not challenge medical
     treatment provided in prison; rather, his claims are
     limited to excessive force and state law assault and
     battery. See Doc. #16.

Doc. #85.

     Furthermore, the Malarney decision cited by plaintiff –- and,

in turn, the cases relied on by Malarney -- involved inmates in

federal custody. See, e.g., Jiminian v. Nash, 245 F.3d 144, 146

(2d Cir. 2001) (“A motion pursuant to §2241 generally challenges

the execution of a federal prisoner’s sentence[.]”); Allen v.

Lindsay, No. 09CV01283(KAM), 2010 WL 5067907, at *2 (E.D.N.Y. Dec.

7, 2010) (“Allen, a federal inmate, challenges the medical

                                    8
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 9 of 18



attention and treatment provided at MDC Brooklyn.”). Mr. Boland is

in state custody. A state prisoner generally “must[] bring a

challenge to the execution of his or her sentence ... under

section 2254. A petition under section 2241 is therefore

unavailable to him.” Cook v. New York State Div. of Parole, 321

F.3d 274, 278 (2d Cir. 2003). “The Second Circuit has ruled that

section 2254 is the exclusive procedural pathway for a sentenced

state prisoner’s challenge in federal court to the execution of

her sentence.” Griffin v. Cook, No. 3:20CV00589(JAM), 2020 WL

2735886, at *3 (D. Conn. May 26, 2020).1

     In sum, relief is not available to Boland under §2241. Even

if a petition under §2241 were generally available to plaintiff,

as a sentenced state inmate, it would not be available in this

action, where plaintiff’s Complaint does not bring a claim that he

is currently being deprived of medical care.

     C.   All Writs Act

     Plaintiff’s supplemental memorandum asserts that the Court

has authority to grant plaintiff’s Petition pursuant to the All


1 To the extent McPherson v. Lamont, 457 F. Supp. 3d 67, 78 (D.
Conn. 2020), supports a contrary conclusion, the undersigned, like
the Griffin Court, declines to adopt its reasoning here. Cf.
Rodriguez v. Wolcott, No. 6:20CV06327(EAW), 2020 WL 2833016, at *2
(W.D.N.Y. June 1, 2020) (“[T]he Second Circuit made it clear in
Cook that §2241 does not encompass the same claims by state court
prisoners as it does for federal prisoners.”). In addition, the
plaintiffs in McPherson, a mixed class of pre-trial detainees and
sentenced inmates, expressly sought to challenge “the current
health conditions of their confinement,” which Boland does not.
McPherson, 457 F. Supp. 3d at 75.
                                  9
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 10 of 18



Writs Act, which provides that federal courts “may issue all writs

necessary or appropriate in aid of their respective jurisdictions

and agreeable to the usages and principles of law.” 28 U.S.C.

§1651(a).

     As the Court observed in its order taking the motion under

advisement, district courts have the authority to issue writs

requiring the production of state inmates for various purposes.

“The statutory authority of federal courts to issue writs of

habeas corpus ad prosequendum to secure the presence, for purposes

of trial, of defendants in federal criminal cases, including

defendants then in state custody,” is well established. United

States v. Mauro, 436 U.S. 340, 358 (1978). There is no claim that

the writ of habeas corpus ad prosequendum applies here.

     A federal court can issue a writ of habeas corpus ad

testificandum to “command a witness’ presence for purposes of

testimony[.]” Carmona v. Warden of Ossining Corr. Facility, 549 F.

Supp. 621, 622 (S.D.N.Y. 1982). But such a writ is not

automatically issued; rather, when considering a writ of habeas

corpus ad testificandum, the Court must exercise discretion. “The

party seeking a writ of habeas corpus ad testificandum bears the

burden of demonstrating necessity.” Davidson v. Desai, 964 F.3d

122, 131 (2d Cir. 2020). An inmate who brings a civil action has

no right even to attend his own trial, and a court may conclude

that the “expense and security concerns outweigh the plaintiff’s


                                    10
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 11 of 18



interest in physically appearing at trial,” particularly where an

adequate substitute for in-person production of the plaintiff

exists. Twitty v. Ashcroft, 712 F. Supp. 2d 30, 33 (D. Conn.

2009). The Second Circuit has expressly directed trial courts to

“consider alternatives to reduce the burdens” that compliance with

such writs imposes, including “taking testimony at the prison[.]”

Rivera v. Santirocco, 814 F.2d 859, 864 n.8 (2d Cir. 1987); see

also United States v. Mandel, 857 F. Supp. 253, 255 (E.D.N.Y.

1994) (denying writ for incarcerated party to appear at trial

where “the government has presented several options other than

defendant’s physical production which would serve the interests of

justice at a lower cost to the taxpayers[]”).

     Plaintiff’s presence is not sought for testimony at a trial,

and the writ of habeas corpus ad testificandum provides no

authority for the relief sought. However, the Court takes into

consideration the case law surrounding such writs in evaluating

the propriety of issuance of a writ here.

     Plaintiff relies, as noted, on the All Writs Act.

     The All Writs Act is a residual source of authority to
     issue writs that are not otherwise covered by statute.
     Where a statute specifically addresses the particular
     issue at hand, it is that authority, and not the All Writs
     Act, that is controlling. Although that Act empowers
     federal courts to fashion extraordinary remedies when the
     need arises, it does not authorize them to issue ad hoc
     writs whenever compliance with statutory procedures
     appears inconvenient or less appropriate.




                                    11
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 12 of 18



Pennsylvania Bureau of Correction v. U.S. Marshals Serv., 474 U.S.

34, 43 (1985).

     There is little case law available on use of the All Writs

Act to order transport of a sentenced inmate outside of the secure

prison facility where he is held. Plaintiff acknowledges that in

the leading case on point, the Seventh Circuit held that the

District Court did not have the authority, under 28 U.S.C. §2241

or §1651(a), to order the State of Illinois to transport an

incarcerated plaintiff to and from the office of a doctor

plaintiff intended to use as a medical expert in his §1983 case.

See Ivey v. Harney, 47 F.3d 181, 182-86 (7th Cir. 1995). Plaintiff

argues “that the holding of Ivey should be narrowly construed, and

should not serve as a blanket holding that a prisoner is

prohibited from filing a petition of writ of habeas for

transportation to his medical expert under any circumstances.”

Doc. #94 at 2.

     In Ivey, the Court concluded: “§2241(c) prevents a district

court from issuing a writ of habeas corpus that directs a

custodian to produce a prisoner for a physical examination. Not

just ‘does not authorize’ such a step; §2241(c) forbids it[.]”

Ivey, 47 F.3d at 183. Because the trial court was prohibited from

ordering this relief under §2241(c), the Court reasoned, it

similarly could not order the state to produce plaintiff under the

All Writs Act, which “contains limitations that prevent a judge


                                    12
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 13 of 18



from using it to undermine other laws.” Id. at 185. The importance

of the expert is not the decisive factor: “A desire, even a

pressing need, for an examination by a potential expert witness[]”

does not create authority for a district court to order the relief

Ivey sought, and plaintiff seeks. Id. at 183.

     The Seventh Circuit considered at length the impact that

denying Ivey’s request could have on his civil case:

     Ivey could prosecute this litigation better if he were a
     free man, or if he were imprisoned in Chicago rather than
     Taylorville, but that reality does not make him free,
     require his relocation to the prison most favorably
     situated to his pending litigation, or compel his
     custodian to act as his chauffeur. Lawful incarceration
     curtails many opportunities. Thornburgh v. Abbott, 490
     U.S. 401 (1989). Filing a civil suit does not even entitle
     the prisoner to attend the trial of his own case.

Ivey, 47 F.3d at 186.

     Plaintiff contends that the circumstances presented here

differ from those in Ivey in three key respects. First, plaintiff

asserts that a CT scanner is necessary for plaintiff’s

examination, and Radgowski does not have one. Therefore, plaintiff

contends, “it is impossible to conduct the [examination] at the

prison[.]” Doc. #94 at 3. Plaintiff argues that Judge Rovner’s

concurrence2 in Ivey “strongly implied that ... a prisoner who


2 Judge Rovner did express concerns –- which the undersigned shares
–- about the practical effect that denying transportation has on
an inmate’s ability to successfully litigate a §1983 case. But
Judge Rovner concluded, as does the undersigned, that “the
restrictive language of section 2241(c) deprives the district
court of any authority to intervene.” Ivey, 47 F.3d at 187
(Rovner, J., concurring).
                                 13
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 14 of 18



required off-site testing or equipment would have a more

compelling argument and warrant different considerations[.]” Id.

However, in this case, defendants have offered to facilitate the

transportation of plaintiff to UConn Health Center for an

examination. See Doc. #97 at 1-2. UConn Health Center has the

ability to conduct CT scans on inmates. See, e.g., Vallejo v.

UCONN Managed Health Care, No. 3:13CV00250(SRU), 2015 WL 144639,

at *7 (D. Conn. Jan. 12, 2015) (discussing CT scan performed at

UConn on a state inmate). Moreover, defendants relate the

following based on discussions with plaintiff’s counsel:

“Additional inquiry then established that the expert did not have

to personally take the CT images with his office CT scanner, but

that the expert could write the radiology prescription to be

carried out by whomever DOC would select and then have the images

and radiology report sent to the expert.” Doc. #97 at 2-3. Thus,

plaintiff does not need to be transported to Dr. Cuicci’s office

in order to have a CT scan.

     Second, plaintiff argues that “[t]he covid-19 pandemic has

made it extraordinarily challenging to find an appropriate medical

professional to serve as Plaintiff’s expert[,]” largely because

plaintiff is incarcerated. Doc. #94 at 5. The Court has no doubt

that this is true. But the Court has no obligation to ensure that

a §1983 plaintiff is able to retain a medical expert, no matter

how important such an expert might be to the success of


                                    14
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 15 of 18



plaintiff’s case. See, e.g., El-Massri v. New Haven Corr. Ctr.,

No. 3:18CV01249(CSH), 2019 WL 3491639, at *3 (D. Conn. July 31,

2019); Carley v. Gentry, 454 F. Supp. 3d 1006, 1007 (D. Nev. 2020)

(“The in forma pauperis statute, 28 U.S.C. §1915, does not provide

for the appointment of expert witnesses to aid prisoners or other

indigent litigants.”); Hill v. Corr. Corp. of Am., No.

07CV00571(LTB)(CBS), 2008 WL 4838570, at *1 (D. Colo. Nov. 6,

2008) (“The right of access to the courts does not extend to

provide witness fees for a witness an in forma pauperis prisoner

claims to be essential to his case.”). Moreover, plaintiff has

found an expert, and the Court has allocated funds to pay that

expert to prepare a report. The difficulty is not in finding an

expert. The difficulty is that the expert has asserted that the

examination must occur at his office.

     Third, plaintiff asserts that this case is distinguishable

from Ivey because the Court here could “grant[] Plaintiff’s

request to use the Court’s set aside funds for the transport.”

Doc. #94 at 5. However, the primary problem with plaintiff’s

request is not cost. The primary problem -– which plaintiff has

failed to address -– is that the Court does not have the authority

to order the State to transport plaintiff, a sentenced inmate, to

an unsecured, private medical office so that he may obtain

evidence to use in his civil case, even if the Court reimburses

the State for the costs associated with doing so. The Court has


                                    15
      Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 16 of 18



authority to order the State to produce an inmate to answer

charges against him in federal court, or to testify at a duly

convened federal proceeding.

     In sum, the Court is not persuaded by plaintiff’s argument

that the All Writs Act authorizes the Court to order the State to

transport plaintiff to and from Dr. Cuicci’s office in Milford to

conduct the examination. The Court in Ivey noted:

     If the Illinois Department of Corrections proposed to
     block a physician from examining Ivey, a district judge
     might   properly   employ    §1651(a).   Prisoners   have
     constitutional rights of access to the courts, and as a
     prison must permit legal mail to come and go, so it must
     permit lawyers and physicians access to the prisoner.
     Access satisfies the constitutional requirement, however:
     the prison may require the lawyer to visit the prisoner,
     rather than escorting the prisoner to his lawyer’s
     offices. ... [W]hy is a proposed examining physician
     different?

Ivey, 47 F.3d at 186. The circumstances of this case do not

present a situation in which plaintiff’s “rights of access to the

courts[]” have been infringed. Id. The State has agreed to have

Dr. Cuicci conduct the examination at Radgowski, or to transport

plaintiff to UConn Health Center for the examination. See Doc. #81

at 5. Defendants appear willing to work with plaintiff’s counsel

to try to secure Dr. Cuicci temporary privileges at UConn for that

purpose. See Doc. #97 at 2. Moreover, defendants assert that the

State can arrange for plaintiff to undergo a CT scan and have the

results sent to Dr. Cuicci. See id. at 2-3. The Court understands

how crucial a medical examination might be to proving plaintiff’s


                                    16
         Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 17 of 18



case. However, it appears that defendants have proposed

potentially workable solutions that would allow plaintiff to have

an adequate examination, but that these proposed solutions are not

amenable to plaintiff’s chosen expert.

     Plaintiff has no right to a medical examination to assist in

his civil lawsuit, and there are countervailing concerns. “It is

beyond doubt that transporting an inmate to a private physician’s

office creates a security risk for numerous people who would be

present in the office as well as for the custodial officers who

would have to effect the transport.” Wilson v. Hill, No.

2:08CV00552(NMK), 2011 WL 1630814, at *2 n.2 (S.D. Ohio Apr. 27,

2011).

     The Court is sympathetic to plaintiff’s situation, and

appreciative of the extraordinary efforts appointed counsel has

undertaken to secure an appropriate examination for plaintiff.

However, incarcerated litigants often face challenges that non-

incarcerated litigants do not, and the Court here does not have

the authority to grant the relief plaintiff seeks. See Ivey, 47

F.3d at 186 (“Ivey could prosecute this litigation better if he

were a free man, or if he were imprisoned in Chicago rather than

Taylorville, but that reality does not make him free, require his

relocation to the prison most favorably situated to his pending

litigation, or compel his custodian to act as his chauffeur.




                                       17
        Case 3:18-cv-01958-MPS Document 98 Filed 05/25/21 Page 18 of 18



Lawful incarceration curtails many opportunities.” (citation

omitted)).

     For these reasons, plaintiff’s Petition [Doc. #81] is DENIED.

The Court declines to order the State to transport plaintiff to

and from his medical expert’s office for the purpose of a medical

examination intended to support his civil suit, because it finds

it has no authority to do so. However, the Court is hopeful that

the parties can work together and come to a creative solution that

will enable plaintiff to obtain at least a portion of the relief

he seeks. Because plaintiff’s Petition is denied, the Court does

not reach the issue of whether plaintiff may incur expenses for

the cost of transportation and security. Accordingly, plaintiff’s

Motion Requesting Approval to Incur Expenses [Doc. #82] is

terminated, as moot.

III. Conclusion

     For the reasons set forth herein, plaintiff’s Petition for

Writ of Habeas Corpus [Doc. #81] is DENIED, and plaintiff’s Motion

Requesting Approval to Incur Expenses [Doc. #82] is TERMINATED, as

moot.

     It is so ordered. Dated at New Haven, Connecticut, this 25th

day of May, 2021.

                                        /s/
                                    HON. SARAH A. L. MERRIAM
                                    UNITED STATES MAGISTRATE JUDGE




                                      18
